Citation Nr: 1022283	
Decision Date: 06/16/10    Archive Date: 06/24/10

DOCKET NO.  06-21 948	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for sleep apnea.

3.  Entitlement to an increased rating for hearing loss, 
currently evaluated as noncompensably disabling.

4.  Entitlement to an increased rating for diabetes mellitus, 
currently evaluated as 20 percent disabling.

5.  Entitlement to an increased rating for steatohepatitis, 
currently evaluated as 10 percent disabling.

6.  Entitlement to an initial rating in excess of 10 percent 
for the period prior to January 3, 2005; for a rating in 
excess of 50 percent for the period from January 3, 2005, to 
January 28, 2009; and for a rating in excess of 70 percent 
for the period from January 28, 2009, for posttraumatic 
stress disorder (PTSD).

7.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).


ATTORNEY FOR THE BOARD

C. Fleming, Associate Counsel


INTRODUCTION

The Veteran had active military service from March 1968 to 
November 1969, including service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from March 2005, September 2007, April 
2008, and June 2009 rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.  In the March 2005 decision, the RO denied the 
Veteran's claim for service connection for hypertension.  In 
the September 2007 decision, the RO granted service 
connection for PTSD and assigned an initial disability rating 
of 10 percent for the period prior to January 3, 2005, and a 
50 percent rating thereafter.  The April 2008 decision denied 
service connection for sleep apnea as secondary to his 
service-connected posttraumatic stress disorder.  In the June 
2009 decision, the RO denied the Veteran's claim for higher 
disability ratings for his service-connected hearing loss, 
diabetes mellitus, and nonalcoholic steatohepatitis.  In that 
decision, the RO also denied the Veteran's claim of 
entitlement to TDIU.  A 70 percent rating for PTSD was 
granted during the pendency of the appeal, by an August 2009 
rating decision.  The 70 percent rating was made effective 
from January 28, 2009.  

As the appeal of the Veteran's claim for higher ratings for 
PTSD emanates from his disagreement with the initial ratings 
assigned following the grant of service connection, the Board 
has characterized the claim as for a higher initial rating, 
in accordance with Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  

The Board notes that, in a supplemental statement of the case 
(SSOC) issued to the Veteran on April 25, 2008, the RO 
addressed claims of service connection for hypertension, 
hepatitis C, and a skin disorder.  The RO also issued a 
rating decision dated April 28, 2008, in which it adjudicated 
the claims for higher ratings for PTSD and diabetes mellitus, 
as well as the claim of service connection for sleep apnea.  
In a VA Form 9 (Appeal to Board of Veterans Appeals) dated 
April 30, 2008, the Veteran indicated that he wished to limit 
the appeal of the issues addressed in the April 25, 2008, 
SSOC to the hypertension claim, a preference indicated by his 
checking the box marking the choice for "I have read the 
statement of the case and any supplemental statement of the 
case I received.  I am only appealing these issues."  Under 
this selection, the Veteran wrote only "Hypertension."  The 
Veteran also underlined the words "any supplemental 
statement of the case," further evidence that he was 
referring specifically to the April 25, 2008, SSOC that 
addressed the claims of service connection for hypertension, 
a skin disorder, and hepatitis C.  The Board acknowledges 
that the Veteran submitted a second VA Form 9 on May 1, 2008, 
on which he checked the box marking the choice for an appeal 
of all issues listed on the statement of the case and any 
SSOCs.  However, on this second VA Form 9, the Veteran 
identified the claim at issue as "PTSD - Increase to 70%" 
and included a statement addressing only his claim for a 
higher rating for his service-connected PTSD, clearly a 
response to an April 2008 rating decision and SOC that 
addressed PTSD.  Given that the Veteran identified specific 
issues that he wished to appeal on both forms, it is evident 
that the April 30 VA Form 9 was clearly expressing the 
Veteran's intent to limit his appeal of the issues addressed 
in the April 2008 SSOC to the hypertension claim.  Any appeal 
of service connection for a skin disorder or hepatitis C is 
considered withdrawn.

(The decision below addresses the Veteran's claims of service 
connection and increased ratings for specific disabilities.  
Consideration of the TDIU claim is deferred pending 
completion of the development sought in the remand that 
follows the decision.)




FINDINGS OF FACT

1.  The Veteran is service connected for PTSD, diabetes 
mellitus, tinnitus, steatohepatitis, hearing loss, and 
erectile dysfunction.

2.  The Veteran does not have hypertension that is related to 
military service, including in-service herbicide exposure; 
his hypertension has not been caused or made worse by 
service-connected disability.

3.  The Veteran does not have sleep apnea related to military 
service or that has been caused or made worse by a service-
connected disability.

4.  Since the filing of the Veteran's claim, audiometric 
testing has revealed no worse than Level I hearing acuity in 
the Veteran's right ear and Level I hearing acuity in the 
left ear. 

5.  The Veteran's service-connected diabetes mellitus has 
required the use of insulin, as well as a restricted diet; a 
requirement that the Veteran regulate his activities due to 
diabetes mellitus has not been shown.

6.  The Veteran's nonalcoholic steatohepatitis is manifested 
by daily malaise, nausea, vomiting, and upper right quadrant 
pain requiring dietary restriction, but no weight loss, 
hepatomegaly, incapacitating episodes or need for continuous 
medication.

7.  Prior to January 3, 2005, the Veteran's service-connected 
PTSD was manifested by occupational and social impairment due 
to mild or transient symptoms that caused decreased work 
efficiency and ability to perform occupational tasks only 
during periods of significant stress.

8.  For the period from January 3, 2005, to January 28, 2009, 
the Veteran's PTSD was manifested by flattened affect, 
disturbances of motivation and mood, anxiety, difficulty 
concentrating, and chronic sleep impairment that approximated 
occupational and social impairment with reduced reliability 
and productivity.  

9.  From January 28, 2009, the Veteran's PTSD has been 
manifested by symptoms that include irritability, anger, 
anxiety, hypervigilance, sleep impairment, nightmares, 
flashbacks, some short-term memory impairment, intrusive 
thoughts, depressed mood, and flattened affect, which likely 
result in occupational and social impairment with 
deficiencies in most areas.


CONCLUSIONS OF LAW

1.  The Veteran does not have hypertension that is the result 
of disease or injury incurred in or aggravated during active 
military service, nor may hypertension be presumed to have 
been incurred therein; his hypertension is not proximately 
due to or the result of service-connected disability.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1116, 5107 (West 2002); 38 
C.F.R. § 3.310 (2006); 38 C.F.R. §§ 3.102, 3.303, 3.304, 
3.307, 3.309 (2009).

2.  The Veteran does not have sleep apnea that is proximately 
due to or the result of service-connected disability.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.310 
(2009).

3.  The criteria for a compensable rating for service-
connected hearing loss have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 
4.3, 4.7, 4.85, Diagnostic Code 6100 (2009).

4.  The criteria for a rating in excess of 20 percent for 
service-connected diabetes mellitus have not been met. 38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 4.3, 4.7, 4.119, Diagnostic Code 7913 (2009).

5.  The criteria for award of a rating of 20 percent for 
nonalcoholic steatohepatitis have been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 
4.114, Diagnostic Code 7345 (2009).

6.  The criteria for an initial rating in excess of 10 
percent for PTSD for the period prior to January 3, 2005, 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 3.159, 4.3, 4.7, 4.130, Diagnostic Code 9411 
(2009).  

7.  The criteria for a rating in excess of 50 percent for 
PTSD for the period from January 3, 2005, to January 28, 
2009, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.130, Diagnostic Code 
9411 (2009).  

8.  The criteria for a rating in excess of 70 percent for 
PTSD from January 28, 2009, have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.3, 4.7, 
4.130, Diagnostic Code 9411 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2009).  
To implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2009).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
they define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).

Here, the Board finds that all notification and development 
action needed to render a decision on the claims being 
decided herein has been accomplished.

In this respect, through June 2004, December 2004, June 2005, 
February 2008, April 2008, September 2008, and March 2009 
notice letters, the RO notified the Veteran of the 
information and evidence needed to substantiate his claims.  
Thereafter, the Veteran was afforded the opportunity to 
respond.  In addition, the Veteran was provided notice in the 
February 2008, April 2008, September 2008, and March 2009 
letters concerning the assignment of rating criteria and 
effective dates.  Hence, the Board finds that the Veteran has 
received notice of the information and evidence needed to 
substantiate his claims, and has been afforded ample 
opportunity to submit such information and evidence.

The Board also finds that the June 2004, December 2004, June 
2005, February 2008, April 2008, September 2008, and March 
2009 notice letters satisfy the statutory and regulatory 
requirement that VA notify a claimant what evidence, if any, 
will be obtained by the claimant and which evidence, if any, 
will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002) (addressing the duties imposed by 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  In the 
letters, the RO notified the Veteran that VA was required to 
make reasonable efforts to obtain medical records, employment 
records, or records from other Federal agencies.  The RO also 
requested that the Veteran identify any medical providers 
from whom he wanted the RO to obtain and consider evidence.  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 121 (2004).  See 
also Notice and Assistance Requirements and Technical 
Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (to be 
codified at 38 C.F.R. § 3.159) (removing the prior 
requirement that VA specifically ask the claimant to provide 
any pertinent evidence in his possession).  These 
requirements were met by the aforementioned June 2004, 
December 2004, June 2005, February 2008, April 2008, 
September 2008, and March 2009 notice letters.

The Board thus finds that "the appellant [was] provided the 
content-complying notice to which he [was] entitled."  
Pelegrini, 18 Vet. App. at 122.  In this regard, the more 
detailed notice requirements set forth in 38 U.S.C.A. §§ 
7105(d) and 5103A have been met.  In addition, the Veteran 
was given the opportunity to respond following each of the 
above-mentioned notice letters.  The Board further notes that 
although notice regarding an award of an effective date or 
rating criteria was not provided until after the initial 
adjudication of the Veteran's claims, see Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), the Veteran was 
supplied with notice pursuant to Dingess/Hartman via the 
February 2008, April 2008, September 2008, and March 2009 
letters.  The Board does not now have such issues before it.  
Consequently, a remand for additional notification on these 
questions is not necessary.  

Nothing about the evidence or any response to the RO's 
notification suggests that the case must be re-adjudicated ab 
initio to satisfy the requirements of the VCAA.  

Regarding the Veteran's claim for higher initial ratings for 
his service-connected posttraumatic stress disorder (PTSD), 
the Board notes that VCAA notice is not required with respect 
to every issue raised by a claimant.  If, for example, a 
Veteran files a claim for service connection for a 
disability, he is provided with VCAA notice as to that claim, 
the claim is granted, and he files an appeal with respect to 
the rating assigned and/or effective date of the award, VA is 
not required to provide a new VCAA notice with respect to the 
matter of his entitlement to a higher rating and/or an 
earlier effective date.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 
1311 (Fed. Cir. 2007) (holding that when a claim for service 
connection has been proven, the purpose of Section 5103(a) 
has been satisfied, and notice under its provisions has been 
satisfied).  The Board notes that after an appellant has 
filed a notice of disagreement as to the initial effective 
date or disability rating assigned-thereby initiating the 
appellate process-different, and in many respects, more 
detailed notice obligations arise, the requirements of which 
are set forth in 38 U.S.C.A. §§ 7105(d) and 5103A.  Id.

Here, the Veteran's claim for higher initial ratings for PTSD 
falls squarely within the pattern above.  Thus, no additional 
VCAA notice was required with respect to the issue on appeal.  
Furthermore, as to the initial-rating claim, the Board finds 
the more detailed notice requirements set forth in 
38 U.S.C.A. §§ 7105(d) and 5103A have been met.  See 
Dingess/Hartman, supra.

Here, the Veteran was provided a VCAA notice letter in June 
2004 regarding his claim for service connection for PTSD.  
Thereafter, the Veteran was notified in December 2007 that 
his claim for service connection for PTSD had been granted 
with an initial disability evaluation of 10 percent prior to 
January 3, 2005, and a 50 percent rating thereafter.  The 
notice included a copy of the RO's September 2007 rating 
decision.  In August 2009, following the Veteran's notice of 
disagreement with the September 2007 rating decision, the RO 
issued the Veteran a rating decision and a supplemental 
statement of the case (SSOC) specifically addressing his 
claim for higher ratings for his service-connected PTSD.  The 
SSOC set forth the specific rating criteria governing 
evaluation of PTSD and notified him that it was increasing 
the disability rating for his PTSD to 70 percent effective 
January 28, 2009.  In the SSOC, the RO notified the Veteran 
of the reasons behind the RO's award of an increased rating 
and its denial of even higher ratings.  In light of the 
foregoing, the Board finds that the administrative appeal 
process provided the Veteran with notice of the specific 
rating criteria, and it is apparent from the record that he 
understood those things relative to a claim for increase.  
The Board thus concludes that during the administrative 
appeal process the Veteran was provided the information 
necessary such that further action to provide additional 
notice would be merely duplicative of what has already 
transpired.

Consequently, the Board finds the more detailed notice 
requirements set forth in 38 U.S.C.A. §§ 7105(d) and 5103A 
have been met.  Nothing about the evidence or any response to 
the RO's notification suggests that the case must be re-
adjudicated ab initio to satisfy the requirements of the 
VCAA.

The Board also points out that there is no indication 
whatsoever that any additional action is needed to comply 
with the duty to assist in connection with the claims decided 
herein.  The Veteran's service treatment records have been 
obtained and associated with the claims file, as have records 
of post-service treatment the Veteran has received from 
private treatment providers as well as from the St. Louis VA 
Medical Center (VAMC).  The Veteran was given VA psychiatric 
examinations in April and May 1998, August 2007, and August 
2009; he also underwent VA examination for hypertension in 
August 2007 and for sleep apnea in August 2009.  In addition, 
the Veteran underwent VA examination for diabetes mellitus in 
February 2008 and June 2009; the June 2009 examination also 
included consideration of the Veteran's nonalcoholic 
steatohepatitis.  The Veteran also had a VA audiological 
examination in June 2009; reports of those examinations are 
of record.  In that connection, the Board notes that when VA 
undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  
As noted below, the Board finds that the VA examinations 
obtained in this case are adequate, as they are predicated on 
consideration of all of the pertinent evidence of record, to 
include the statements of the Veteran, and document that the 
examiners conducted full audiological, psychological, and 
physical examinations of the Veteran.  Accordingly, the Board 
finds that VA's duty to assist with respect to obtaining a VA 
examination or opinion with respect to the claims on appeal 
has been met.  38 C.F.R. § 3.159(c)(4).  The Veteran has 
further been given the opportunity to submit evidence, and he 
has provided written argument in support of his claims.  
Otherwise, the Veteran has not identified, and the record 
does not indicate, existing records pertinent to the claims 
that need to be obtained.  

The Board notes that the duty to assist also includes 
providing a medical examination or obtaining a medical 
opinion when such is necessary to make a decision on a claim, 
as defined by law.  In McLendon v. Nicholson, 20 Vet. App. 79 
(2006), the Court held that an examination is required when 
there is: (1) evidence of a current disability; (2) evidence 
establishing an in-service event, injury or disease, or a 
disease manifested in accordance with presumptive service 
connection regulations that would support incurrence or 
aggravation; (3) an indication that the current disability 
may be related to the in-service event; and (4) insufficient 
evidence to decide the case.

The Board is aware that no VA examination was provided to the 
Veteran in conjunction with his claim for direct service 
connection for hypertension but notes that the evidence of 
record does not call for one.  See 38 C.F.R. § 3.159(c)(4) 
(2009).  In this case, as discussed below, there is simply no 
medical evidence that any hypertension is related directly to 
military service.  A medical examination would not likely aid 
in substantiating a claim when the record does not already 
contain evidence of a relationship between the Veteran's 
hypertension and active duty.  As such, VA is not required to 
afford the Veteran an examination, and therefore, VA has no 
duty to inform or assist that was unmet.  Duenas v. Principi, 
18 Vet. App. 512, 517 (2004).  See also McLendon, 20 Vet. 
App. at 84-86 (with no indication that a disability or 
persistent or recurrent symptoms of a disability may be 
associated with the service or another service-connected 
disability, claim may be denied where claimant's submissions 
are insufficient to grant benefits or trigger duty to 
assist). 

Under these circumstances, the Board finds that VA has 
complied with all duties to notify and assist required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  

II. Analysis

A.  Service Connection Claims

The Veteran contends that he currently suffers from 
hypertension, which he attributes variously to his exposure 
to Agent Orange while in service or to his service-connected 
diabetes mellitus.  The Veteran also contends that he suffers 
from sleep apnea secondary to his service-connected PTSD.

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303.  Service connection may also be granted for any injury 
or disease diagnosed after service, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. 
§ 3.303(d).  Generally, service connection requires:  (1) 
medical evidence of a current disability; (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease; 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Hickson 
v. West, 12 Vet. App. 247 (1999).  Further, it is not enough 
that an injury or disease occurred in service; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  

When hypertension is manifested to a compensable degree 
within a year of separation from qualifying service, it may 
be presumed to have been incurred in or aggravated by active 
military service.  38 C.F.R. §§ 3.307, 3.309.

VA regulations also provide that certain diseases associated 
with exposure to herbicide agents may be presumed to have 
been incurred in service even if there is no evidence of the 
disease in service, provided the requirements of 38 C.F.R. 
§ 3.307(a)(6) are met.  38 C.F.R. § 3.309(e) (2009).  The 
term "herbicide agent" means a chemical in an herbicide, 
including Agent Orange, used in support of the United States 
and allied military operations in the Republic of Vietnam 
during the Vietnam era.  The diseases for which service 
connection may be presumed to be due to an association with 
herbicide agents include chloracne or other acneform disease 
consistent with chloracne, Type 2 diabetes (also known as 
Type II diabetes mellitus or adult-onset diabetes), Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea), and soft-tissue sarcoma (other 
than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  In general, for service connection to be 
granted for one of these diseases, it must be manifested to a 
degree of 10 percent or more at any time after service.  
Chloracne, porphyria cutanea tarda, and acute and subacute 
peripheral neuropathy must be manifest to a degree of 10 
percent within one year after the last date on which the 
Veteran performed active military, naval, or air service in 
the Republic of Vietnam during the period beginning on 
January 9, 1962, and ending on May 7, 1975.  See 38 U.S.C.A. 
§ 1116 (West 2002 & Supp. 2009); 38 C.F.R. § 3.307(a)(6)(ii); 
Veterans Education and Benefits Expansion Act of 2001, Pub. 
L. No. 107-103, 115 Stat. 976 (2001).

Service connection may also be granted for a disability that 
is proximately due to or the result of an established 
service-connected disorder.  38 C.F.R. § 3.310 (2009).  This 
includes a disability made chronically worse by service-
connected disability.  Allen v. Brown, 7 Vet. App. 439 
(1995).

The Board notes that there has been an amendment to the 
provisions of 38 C.F.R. § 3.310.  See 71 Fed. Reg. 52,744-47 
(Sept. 7, 2006).  The amendment sets a standard by which a 
claim based on aggravation of a non-service-connected 
disability by a service-connected one is judged.  Although VA 
has indicated that the purpose of the regulation was merely 
to apply the Court's ruling in Allen, it was made clear in 
the comments to the regulation that the changes were intended 
to place a burden on the claimant to establish a pre-
aggravation baseline level of disability for the non-service-
connected disability before an award of service connection 
based on aggravation may be made.  This had not previously 
been VA's practice, which strongly suggests that the change 
amounts to a substantive change in the regulation.  Given 
what appear to be substantive changes, and because the 
Veteran's claim for service connection for hypertension was 
pending before the regulatory change was made, the Board will 
consider the version of 38 C.F.R. § 3.310 in effect before 
the change, which version favors the claimant, in its 
adjudication of his claim for service connection for 
hypertension.

Relevant medical evidence consists of the Veteran's service 
treatment records, as well as his post-service treatment at 
both private and VA facilities.  The Veteran's service 
records are silent as to any complaints of high blood 
pressure or any other cardiovascular complaints, and his 
cardiovascular system was noted to be normal at his November 
1969 separation examination.  Private post-service records 
indicate that the Veteran was seen in November 1996 for a 
"refill" of his hypertension medication, indicating that he 
was diagnosed with hypertension at least as of that date.  
Post-service records from the St. Louis VAMC reflect that the 
Veteran has received ongoing treatment and medication for his 
hypertension at that facility.  Similarly, records from the 
St. Louis VAMC reflect that the Veteran has complained of 
sleep interference due to nightmares related to his PTSD on 
multiple occasions.  The Veteran was also diagnosed with 
sleep apnea at least as early as February 2006, when a 
diagnosis of "apnea" appears in his VAMC treatment records.

The Veteran was provided VA examination of his hypertension 
in August 2007 and of his sleep apnea in August 2009.  Report 
of the hypertension examination reflects that the Veteran 
reported having been diagnosed with hypertension in 
approximately 1992, six to seven years prior to his diagnosis 
of diabetes mellitus.  The examiner also noted that the 
Veteran was diagnosed with nonalcoholic steatohepatitis 
related to his diabetes mellitus.  The Veteran reported 
experiencing no symptomatology from his hypertension and 
stated that he was on a daily medication to treat the 
disability.  The examiner diagnosed the Veteran with 
hypertension and opined that it was not at least as likely as 
not that hypertension was related to his service-connected 
diabetes mellitus.  In so finding, the examiner reasoned that 
the Veteran's hypertension had been diagnosed six to seven 
years prior to his diagnosis of diabetes mellitus.  The 
examiner also noted that the Veteran did not have any renal 
problems related to his diabetes mellitus, making it unlikely 
that the hypertension and diabetes are etiologically related.  

Report of the August 2009 VA examination concerning sleep 
apnea reflects that the examiner noted that the Veteran was 
initially diagnosed with sleep apnea in January 2006.  He 
complained of excessive snoring and sleep interruption, as 
well as daytime sleepiness.  He has been prescribed a 
continuous positive airway pressure machine, which the 
Veteran reported had given him improvement in his sleeping 
and overall fatigue level.  The Veteran did note that he woke 
up with nightmares due to his PTSD.  The examiner diagnosed 
the Veteran with obstructive sleep apnea being treated with 
continuous positive airway pressure.  She opined that it is 
less likely than not that the disability is etiologically 
related to the Veteran's service-connected PTSD, noting that 
medical literature does not suggest a link between the two 
disabilities.  In so finding, the examiner further noted that 
treatment with the continuous positive airway pressure 
machine had actually improved the Veteran's symptoms of sleep 
apnea, making it less likely than not that his PTSD had 
worsened the disability.

Here, the record shows that the Veteran served as a vehicle 
repairman and received the Vietnam Service Medal and 
Vietnamese Campaign Medal for his service in Vietnam.  
Service personnel records confirm that the Veteran was 
stationed in Vietnam while on active duty.  Therefore, 
exposure to herbicides is conceded.  38 C.F.R. § 
3.307(a)(6)(iii).  However, hypertension is not on the list 
of diseases noted under 38 C.F.R. § 3.309 as a disease having 
a positive association with herbicide exposure.  
Additionally, hypertension was not shown within a year of the 
Veteran's separation from active military service.  
Therefore, the Veteran's hypertension is not presumed to be 
the result of in-service disease or injury.  Further, the 
record does not contain any medical evidence linking the 
Veteran's hypertension to herbicide exposure.

The Board notes that the rules regarding presumptive service 
connection do not foreclose proof of direct service 
connection, and the claimant has a right to prove causation.  
See Combee v. Brown, 34 F.3d 1039 (1994).  Here, however, the 
Veteran's service treatment records are completely silent as 
to complaints of or treatment for hypertension.  His March 
1968 entrance medical examination and his November 1969 
separation medical examination both reveal findings of no 
abnormalities in the Veteran's cardiovascular system.  
Further, at the November 1969 separation examination, the 
Veteran's blood pressure was found to be 120/70, a reading 
considered within normal limits.  The Veteran himself 
acknowledged in multiple statements that he was not diagnosed 
with hypertension until 1992 and did not seek treatment for 
the claimed disability during service.

The Board has considered the evidence of record and finds 
that there is no competent evidence medically relating any 
current hypertension to military service, including to in-
service herbicide exposure.  Absent a medical opinion in the 
record of a relationship to military service in general, or 
specifically to exposure to herbicide agents during military 
service, the Veteran's claim for service connection for 
hypertension must be denied.  As noted above, the Veteran has 
contended that his currently diagnosed hypertension is 
related to herbicide exposure during service.  The Veteran is 
competent to provide testimony concerning factual matters of 
which he has first-hand knowledge (i.e., experiencing 
symptoms either in service or after service).  See, e.g., 
Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. 
Nicholson, 19 Vet. App. 362 (2005).  However, he is not 
competent to say that any such symptoms experienced in 
service were a result of or worsened by any incident in 
service or were of a chronic nature to which any current 
disability is attributable.  

The Board notes that it may not reject as not credible any 
uncorroborated statements merely because the contemporaneous 
medical evidence is silent as to complaints or treatment for 
the relevant condition or symptoms.  See Buchanan v. 
Nicholson, 451 F. 3d 1331, 1336-37 (Fed. Cir. 2006).  
Notwithstanding that fact, the lack of contemporaneous 
medical records is something that the Board can consider and 
weigh against a Veteran's lay evidence.  Id.  In this case, 
however, the Board notes that the Veteran has not contended 
that he has had any continuous symptoms of hypertension since 
service; he has merely contended that he believes his current 
diagnosed hypertension to be related to herbicides to which 
he was exposed while on active duty.  The Board further finds 
persuasive that there is no notation in the November 1969 
separation report of medical history or report of medical 
examination concerning hypertension or any symptoms that 
might be associated with it.  Indeed, at that time the 
Veteran's heart and blood pressure were found to be normal.  
Likewise, the Veteran himself told the August 2007 VA 
examiner that he was diagnosed with hypertension in 
approximately 1992, more than 20 years since his separation 
from active duty; there is no medical evidence demonstrating 
that, before that time, the Veteran complained of 
hypertension or any associated symptoms to any medical 
professional at any time since his separation from service.

Thus, in this case, when weighing the evidence of record, the 
Board finds compelling the lack of any evidence etiologically 
linking the Veteran's current hypertension to service.  
Furthermore, as a layperson without the appropriate medical 
training and expertise, the Veteran is simply not competent 
to provide a probative opinion on a medical matter, such as a 
direct relationship between hypertension and military 
service.  See Bostain, 11 Vet. App. at 127.

Based on a review of the foregoing evidence and the 
applicable laws and regulations, the Board finds that the 
preponderance of the evidence is against the Veteran's claim 
for service connection for hypertension on a direct basis.  
Although the Veteran asserts that his hypertension can be 
attributed to his time in service, and particularly his 
exposure to herbicides, the record does not establish that he 
has the medical training necessary to offer competent 
opinions on matters of medical etiology.  See Bostain, 11 
Vet. App. at 127.  The Board thus concludes that the evidence 
of record supports a conclusion that the Veteran does not 
have hypertension related to service.

Turning to the Veteran's claims of secondary service 
connection, because the question of whether a disability such 
as hypertension is related to another disorder such as 
diabetes mellitus or whether a disability such as sleep apnea 
is related to PTSD is a medical question requiring expertise, 
the Board relies upon the August 2007 and August 2009 VA 
examiners' opinions.  The examination reports reflect that 
the examiners examined the Veteran's claims file and 
understood the medical questions asked by the originating 
agency.  Additionally, the August 2007 VA examiner offered a 
rationale for his opinion that the Veteran's hypertension was 
less likely than not related to service-connected diabetes 
mellitus, relying on the medical records and his medical 
expertise.  Specifically, the examiner noted that the 
Veteran's hypertension had been diagnosed six to seven years 
prior to his diagnosis of diabetes mellitus.  The examiner 
further observed that the Veteran did not display any renal 
symptomatology of diabetes mellitus, making it unlikely that 
his hypertension is related to his service-connected diabetes 
mellitus.  Similarly, the August 2009 VA examiner offered a 
rationale for her opinion that the Veteran's sleep apnea was 
less likely than not related to service-connected PTSD, 
relying on the medical records and her medical expertise.  
Specifically, the examiner noted the absence of medical 
evidence supporting a link between PTSD and sleep apnea and 
concluded that the Veteran's diagnosed sleep apnea was 
therefore not linked to his service-connected PTSD.  
Furthermore, the Board finds persuasive the absence of 
medical evidence to support a finding of a nexus between the 
Veteran's service-connected diabetes mellitus and 
hypertension, or between his service-connected PTSD and sleep 
apnea.  

The Board has considered the Veteran's contentions that his 
hypertension is etiologically related to his service-
connected diabetes mellitus and that his sleep apnea is 
etiologically linked to his service-connected PTSD.  As noted 
above, however, the Veteran has not demonstrated that he has 
any medical expertise to make such an opinion or diagnosis.  
The Board notes that although the Veteran is competent to 
report symptoms, he does not have medical expertise and 
therefore cannot provide a competent opinion regarding 
diagnosis or causation of his disability.  As a layperson 
without the appropriate medical training and expertise, the 
Veteran is simply not competent to provide a probative 
opinion on a medical matter, such as the etiology of any 
disability.  See Bostain v. West, 11 Vet. 124, 127 (1998), 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

For all the foregoing reasons, the Veteran's claims for 
service connection for hypertension and for sleep apnea must 
be denied.  In reaching this conclusion, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b); however, 
the preponderance of the evidence is against the Veteran's 
claims.  See 38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert 
v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

B.  Increased Rating Claims

The Veteran contends that his service-connected hearing loss 
is more disabling than reflected by the currently assigned 
noncompensable rating.  Similarly, he contends that his 
service-connected diabetes mellitus is more disabling than 
reflected by the currently assigned 20 percent rating and 
that his service-connected nonalcoholic steatohepatitis is 
more disabling than reflected by the currently assigned 10 
percent rating.

Disability evaluations are determined by comparing a 
Veteran's symptoms with criteria set forth in VA's Schedule 
for Rating Disabilities, which are based on average 
impairment in earning capacity.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. Part 4 (2009).  When a question arises as to 
which of two ratings applies under a particular diagnostic 
code, the higher of the two evaluations is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2009).  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the Veteran.  38 C.F.R. § 4.3 (2009).

The Veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where 
entitlement to compensation has already been established, VA 
must address the evidence concerning the state of the 
disability from the time period one year before the claim for 
an increase was filed until VA makes a final decision on the 
claim.  The United States Court of Appeals for Veterans 
Claims has held that consideration of the appropriateness of 
a staged rating is required.  See Hart v. Mansfield, 21 Vet. 
App. 505, 509-10 (2007).  

Relevant evidence of record consists of report of VA 
examinations provided to the Veteran in February 2008 and 
June 2009, as well as treatment records from the St. Louis 
VAMC.  The Veteran and his wife have also submitted written 
argument in support of his claims.

Documentation of the February 2008 VA examination of the 
Veteran's diabetes mellitus reflects the Veteran's complaints 
of increasing fatigue.  No episodes of ketoacidosis or 
hypoglycemic reactions were noted, and the Veteran reported 
that he had never been instructed to restrict his activities 
as a result of his diabetes.  He reported that the disease 
was controlled by oral medications.  The Veteran complained 
of some numbness in the right leg, although neurological 
examination was normal with the exception of abnormal 
sensation to vibration over the right medial malleolus.  The 
examiner diagnosed the Veteran with diabetes mellitus and 
opined that the Veteran's complained-of fatigue was not 
likely related to his diabetes, given that his blood sugars 
had been controlled to a "normal range."

The Veteran underwent a second VA examination in June 2009 to 
address his diabetes mellitus and nonalcoholic 
steatohepatitis.  In that examination, the Veteran again 
reported no episodes of ketoacidosis or hypoglycemic 
reactions and stated that he had never been instructed to 
restrict his activities as a result of his diabetes, although 
he was following a regulated diet.  The Veteran further 
reported that he had not experienced any eye, skin, or lower 
extremity complications due to his diabetes, although he 
noted that he was wearing diabetic shoes with insoles.  He 
reported only intermittent tingling of his fingers and toes 
but no other neurologic symptomatology.  The examiner further 
noted the Veteran's diagnosis of nonalcoholic 
steatohepatitis.  Regarding that disorder, the Veteran 
complained of morning nausea with occasional vomiting and 
loose stools.  He also complained of belching, particularly 
in the morning, which he reported he could partially control 
by regulating his diet.  Physical examination revealed some 
tenderness in the right upper quadrant.  The examiner 
diagnosed diabetes mellitus and nonalcoholic steatohepatitis 
and opined that the Veteran maintained the physical capacity 
to sustain sedentary employment.  

Report of the June 2009 VA examination reflects the 
examiner's assessment that the Veteran's hearing loss did not 
preclude him from interacting with others on a one-to-one 
basis.  Controlled speech discrimination testing conducted at 
the examination (Maryland CNC) revealed 94 percent speech 
recognition in the Veteran's right ear and 92 percent in his 
left ear.  Puretone audiometry testing found that the average 
puretone threshold was 51 decibels for the Veteran's right 
ear and 53 decibels for his left ear.  

Pertinent VAMC medical records also reflect that the Veteran 
has received ongoing treatment for his diabetes mellitus, 
including the addition of insulin to his treatment regimen in 
September 2008.  He was also noted to complain of "a little 
nausea from time to time" in a July 2008 treatment note, 
although at a January 2009 treatment note, he was noted to 
complain of no nausea, vomiting, diarrhea, or constipation.  
At a September 2008 treatment visit, he was noted to have a 
normal neurological evaluation, including normal strength, 
deep tendon reflexes, and sensation in the bilateral lower 
extremities.  He has also complained on multiple occasions 
about sleep disturbances in the context of his PTSD 
symptomatology of nightmares and flashbacks.  The Veteran and 
his wife have also submitted multiple statements addressing 
the Veteran's difficulty sleeping.  In addition, the Veteran 
stated in his August 2009 notice of disagreement that he 
vomits every morning and experiences nausea and belching all 
day, as well as loose stools and constant pain in his right 
upper quadrant.

The Veteran's service-connected hearing loss has been 
evaluated as noncompensably (zero percent) disabling under 
Diagnostic Code 6100 for hearing loss.  The assigned 
evaluation for hearing loss is determined by mechanically 
applying the rating criteria to certified test results.  See 
Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Under 
Diagnostic Code 6100, ratings for hearing loss are determined 
in accordance with the findings obtained on audiometric 
examination.  Evaluations of hearing impairment range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests, together with the average 
hearing threshold level as measured by pure tone audiometry 
tests in the frequencies 1,000; 2,000; 3,000; and 4,000 Hertz 
(cycles per second).  To evaluate the degree of disability 
from hearing impairment, the rating schedule establishes 
eleven auditory acuity levels designated from Level I for 
essentially normal acuity through Level XI for profound 
deafness.  38 C.F.R. § 4.85, Diagnostic Code 6100.  As set 
forth in the regulations, Tables VI, VIa, and VII are used to 
calculate the rating to be assigned.  See 38 C.F.R. § 4.85, 
Diagnostic Code 6100.

Hearing tests will be conducted without hearing aids, and the 
results of above-described testing are charted on Table VI 
and Table VII.  See 38 C.F.R. § 4.85.

With respect to the hearing loss claim on appeal, the most 
relevant evidence of record consists of the audiological 
report from the June 2009 VA examination.  Results from that 
VA audiogram reflect that pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
25
35
60
85
LEFT
30
25
30
65
90

Pure tone averages were 51 decibels for the right ear and 53 
decibels in the left ear.  Speech audiometry revealed speech 
recognition ability of 94 percent in the right ear and of 92 
percent in the left ear, using Maryland CNC tests.

Applying the results of the Veteran's audiological evaluation 
in September 2004 to Table VI reveals no worse than Level I 
hearing acuity in the right ear and Level I hearing acuity in 
the left ear.  Application of the above-noted findings to 
Table VII results in a 0 percent (noncompensable) rating 
under 38 C.F.R. § 4.85, Diagnostic Code 6100.  

The Board in no way discounts the difficulties that the 
Veteran experiences as a result of his hearing loss.  
However, it must be emphasized, as previously noted, that the 
disability ratings for hearing impairment are derived by a 
mechanical application of the rating schedule to the numeric 
designation assigned after audiometry results are obtained.  
Hence, the Board must base its determination on the results 
of the pertinent June 2009VA audiology study of record.  See 
Lendenmann v. Principi, 3 Vet. App. 345 (1992).  In other 
words, the Board is bound by law to apply VA's rating 
schedule based on the Veteran's audiometry results.  See 38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Under these circumstances, 
the Board finds that for the entirety of the appeal period, 
the record presents no basis for assignment of a compensable 
rating for the Veteran's service-connected hearing loss.  His 
hearing acuity has been no worse than Level I in the right 
ear and Level I in the left ear, which equates to a 
noncompensable rating under Table VII.  In so finding, the 
Board notes that the June 2009 VA examination report 
describes the effects of the Veteran's hearing impairment on 
his daily life.  See Martinak v. Nicholson, 21 Vet. App. 447 
(2007).  It was noted by the examiner that the Veteran has 
trouble hearing and conversing, but that he was able to 
converse in a one-on-one context.  

Turning to the Veteran's claim for increased rating for 
diabetes mellitus, and following a review of the treatment 
records, the examination reports, and the noted findings, the 
Board finds that an increased rating is not warranted.

Diabetes mellitus is rated in accordance with the criteria 
set forth in 38 C.F.R. § 4.119, Diagnostic Code 7913.  A 20 
percent rating is warranted if the condition requires insulin 
and restricted diet, or an oral hypoglycemic agent and 
restricted diet.  A 40 percent rating is warranted when 
insulin is required, restricted diet, and regulation of 
activities (defined as avoidance of strenuous occupational 
and recreational activities).  A 60 percent rating is 
warranted when insulin is required, restricted diet, and 
regulation of activities with episodes of ketoacidosis or 
hypoglycemic reactions requiring one or two hospitalizations 
per year or twice monthly visits to a diabetic care provider, 
plus complications that would not be compensable if 
separately evaluated.  A 100 percent rating is warranted when 
more than one daily injection of insulin is required, 
restricted diet, and regulation of activities with episodes 
of ketoacidosis or hypoglycemic reactions requiring at least 
three hospitalizations per year or weekly visits to a 
diabetic care provider, plus either progressive loss of 
weight and strength or complications that would be 
compensable if separately evaluated.  38 C.F.R. § 4.119, 
Diagnostic Code 7913.

Here, the evidence shows that the Veteran is diagnosed with 
diabetes mellitus, is now taking insulin for his diabetes, 
and has also been prescribed a restricted diet.  The Veteran 
thus meets the criteria for award of the currently assigned 
20 percent disability rating.  However, in considering the 
evidence of record under the criteria as set forth above, the 
Board concludes that the Veteran is not entitled to an 
increased evaluation for his diabetes mellitus.  
Specifically, the Board finds that a higher evaluation of 40 
percent is not warranted because there is no evidence of 
record to indicate that the Veteran's diabetes requires 
regulation of his activities.  The Board acknowledges that 
the Veteran has reported that his diabetes mellitus has 
restricted his activities in the sense that he is unable to 
walk or stand for extended periods.  However, the Board notes 
that there is no indication in the Veteran's medical records 
that his prescribed medical treatment requires him to avoid 
strenuous occupational and recreational activities.  The 
record demonstrates that his diabetes mellitus requires daily 
insulin and a restricted diet.  However, the Board finds that 
the competent medical evidence demonstrates that any 
restriction of his activities is not medically required.  

Similarly, the Board has considered but does not find that 
the Veteran is entitled to a rating of 60 percent or 100 
percent.  In this case, there is simply no evidence that the 
Veteran has experienced any episodes of ketoacidosis or 
hypoglycemic reactions requiring hospitalization or twice-
monthly visits to a diabetic care provider.  The Veteran has 
not claimed to have experienced any such episodes, and 
neither the VA medical examiners nor the Veteran's treating 
VA physicians have noted any such problems in the Veteran's 
examinations or medical history.  Absent evidence of a 
restriction in the Veteran's activities due to diabetes or of 
episodes of ketoacidosis or hypoglycemic reactions, the claim 
for a higher schedular evaluation must be denied.  38 C.F.R. 
§ 4.119, Diagnostic Code 7913.

In this case, the Board finds that Veteran's diabetes 
mellitus is manifested by the need for a restricted diet and 
daily insulin injections, without regulation of activities, 
episodes of ketoacidosis or hypoglycemic reactions.  These 
symptoms do not meet the criteria for an increased rating of 
40 percent.

Turning to the Veteran's claim for increased rating for 
nonalcoholic steatohepatitis, and following a review of the 
treatment records, the examination reports, and the noted 
findings, the Board finds that an increased rating, to 20 
percent, for the Veteran's nonalcoholic steatohepatitis is 
warranted.

The Veteran's nonalcoholic steatohepatitis has been rated 
under 38 C.F.R. § 4.114, Diagnostic Code 7345, governing 
chronic liver disease without cirrhosis.  Under Diagnostic 
Code 7345, a 10 percent rating is for application when there 
is intermittent fatigue, malaise, and anorexia, or; 
incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain ) having a total duration of at least one 
week, but less than two weeks, during the past 12-month 
period.  A 20 percent rating is for application when there is 
daily fatigue, malaise, and anorexia (without weight loss or 
hepatomegaly) requiring dietary restriction or continuous 
medication, or; incapacitating episodes (with symptoms such 
as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, 
and right upper quadrant pain ) having a total duration of at 
least two weeks, but less than four weeks, during the past 
12-month period.  A 40 percent rating is for application when 
there is daily fatigue, malaise, and anorexia, with minor 
weight loss and hepatomegaly, or; incapacitating episodes 
(with symptoms such as fatigue, malaise, nausea, vomiting, 
anorexia, arthralgia, and right upper quadrant pain ) having 
a total duration of at least four weeks, but less than six 
weeks, during the past 12-month period.  A 60 percent rating 
is for application when there is daily fatigue, malaise, and 
anorexia, with substantial weight loss or other indication of 
malnutrition, and hepatomegaly, or; incapacitating episodes 
(with symptoms such as fatigue, malaise, nausea, vomiting, 
anorexia, arthralgia, and right upper quadrant pain ) having 
a total duration of at least six weeks, but not occurring 
constantly, during the past 12-month period.  A 100 percent 
rating is for application when there are near-constant 
debilitating symptoms such as fatigue, malaise, nausea, 
vomiting, anorexia, arthralgia, and right upper quadrant 
pain.

Additionally Note (2) states: for purposes of evaluating 
conditions under diagnostic code 7345, "incapacitating 
episode" means "a period of acute signs and symptoms severe 
enough to require bed rest and treatment by a physician."

Here, the evidence shows that the Veteran's disability meets 
the criteria for a 20 percent disability rating, and that a 
higher rating is thus warranted.  38 C.F.R. § 4.7.  The Board 
finds that, for the entirety of the appeal period, the 
Veteran's disability more clearly approximates the criteria 
for a 20 rating.  In that connection, the Board notes that 
the Veteran reported at the June 2009 VA examination that he 
suffered daily from nausea, vomiting, and belching, which he 
could control somewhat by regulating his diet.  The Veteran 
further complained at that time of fatigue and upper right 
quadrant pain, complaints he has repeated in multiple 
statements to VA.  

The Board has further considered, but does not find, that a 
rating in excess of 20 percent for the Veteran's nonalcoholic 
steatohepatitis is warranted.  In that connection, the Board 
notes that although the Veteran has complained of daily 
nausea, vomiting, and upper right quadrant pain, there is no 
suggestion that these symptoms have at any time caused the 
Veteran incapacitation as defined by Diagnostic Code 7345.  
In that connection, the Board notes that the competent 
medical evidence does not suggest that the Veteran had at 
least four weeks of bed rest and treatment by a physician, to 
warrant a rating of 40 percent under the Diagnostic Code.  
Additionally, the Board notes that there is no evidence that 
the Veteran has at any time suffered even minor weight loss 
or hepatomegaly, nor are his symptoms near-constant or 
debilitating.  Therefore, a rating higher than the 20 percent 
assigned herein is not warranted based on incapacitating 
episodes.  Without evidence of weight loss, hepatomegaly, or 
incapacitating episodes, the Board finds that the Veteran's 
disability picture more nearly approximates the criteria 
required for a 20 percent rating, and that a rating higher 
than that assigned herein is not warranted.

For all the foregoing reasons, the Board finds that the 
claims for a compensable rating for hearing loss and for an 
increased disability rating for diabetes mellitus must be 
denied.  The Board further finds that, for the entirety of 
the appellate period, the Veteran is entitled to an increased 
rating of 20 percent, but no higher, for his service-
connected nonalcoholic steatohepatitis.  In reaching these 
conclusions, the Board has considered the applicability of 
the benefit-of-the-doubt doctrine.  However, as the 
preponderance of the evidence is against the Veteran's claims 
for ratings higher than those assigned herein, that doctrine 
is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 
(1990).

C.  Higher Initial Ratings for PTSD

Where, as here, the question for consideration is the 
propriety of the initial evaluation assigned, evaluation of 
the medical evidence since the grant of service connection 
and consideration of the appropriateness of a "staged 
rating" (assignment of different ratings for distinct 
periods of time, based on the facts found) is required.  See 
Fenderson, 12 Vet. App. at 126.  In a September 2007 rating 
decision, the RO assigned an initial disability rating of 10 
percent for the Veteran's PTSD for the period from February 
27, 1998, to January 3, 2005, and a rating of 50 percent 
thereafter, under 38 C.F.R. § 4.130, Diagnostic Code 9434 
(2009).  In an August 2009 decision, the RO granted the 
Veteran an increased rating to 70 percent from January 28, 
2009.  

Under the General Rating Formula For Mental Disorders, to 
include PTSD, a 10 percent rating is warranted for 
occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, or symptoms controlled by continuous medication.  
38 C.F.R. § 4.130, Diagnostic Code 9411 (2009).

A 30 percent rating is warranted for occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
normal routine behavior, self-care, and conversation), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment; mild memory loss (such as forgetting names, 
directions, recent events).  Id.

A 50 percent rating is assigned for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory; impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  Id.

A 70 percent evaluation is warranted where there is 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; intermittently illogical, obscure, or irrelevant 
speech; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.  Id.

A 100 percent evaluation is assignable where there is total 
occupational and social impairment, due to such symptoms as:  
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  Id.

Consideration is given to the frequency, severity, and 
duration of psychiatric symptoms, the length of remission, 
and the Veteran's capacity for adjustment during periods of 
remission.  The rating agency shall assign an evaluation 
based on all the evidence of record that bears on 
occupational and social impairment, rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination.  See 38 C.F.R. § 4.126(a).  
Furthermore, when evaluating the level of disability arising 
from a mental disorder, the rating agency will consider the 
extent of social impairment, but shall not assign an 
evaluation solely on the basis of social impairment.  38 
C.F.R. § 4.126(b).  It is necessary to evaluate a disability 
from the point of view of the Veteran working or seeking 
work.  38 C.F.R. § 4.2 (2009).

Relevant medical evidence of record consists of VA 
psychological examinations conducted in April and May 1998, 
August 2007, and August 2009, as well as records of the 
Veteran's ongoing treatment at the St. Louis VAMC.  An April 
1998 VA social worker's report, prepared in advance of the 
May 1998 VA examination, reflects that the Veteran reported 
experiencing poor sleep due to nightmares of his time in 
Vietnam.  At the May 1998 examination, the Veteran again 
complained of experiencing nightmares from which he would 
wake in a sweat or with chest pain.  The examiner noted the 
Veteran's report of feeling that he had become a 
"workaholic" and needed to be busy at all times.  He 
further stated that he easily became upset under pressure and 
would yell at his wife when angry.  The examiner found the 
Veteran to be neatly dressed and with a cooperative attitude 
and adequate eye contact.  No suicidal or homicidal ideation 
was noted.  The Veteran reported hobbies of hunting, fishing, 
and restoring old cars.  The examiner assessed the Veteran's 
symptoms as sleep disturbance, nightmares, irritability, and 
flashbacks, as well as avoidance and increased fatigue.  The 
examiner diagnosed the Veteran with anxiety disorder related 
to military service.  She noted that his functioning was only 
"minimally impacted" by the disability.  She assigned a 
Global Assessment of Functioning (GAF) score of 80 and opined 
that he displayed "no more than slight vocational and social 
impairment."

Report of the August 2007 VA examination reflects that the 
Veteran reported experiencing flashbacks and intrusive 
memories, as well as a hyper-startle response to triggers of 
his Vietnam experiences.  The examiner also noted the 
Veteran's report of avoidance and desire to avoid being 
around other people.  The Veteran further reported being 
irritable and yelling at his wife, as well as feeling 
depressed.  He was noted to experience moderate depressive 
symptoms and to display normal orientation, motor behavior, 
and impulse control.  His thought content, judgment, and 
insight were found to be unremarkable.  The examiner's 
assessment was that the Veteran re-experiences the fear, 
helplessness, and horror of his experiences in Vietnam 
through nightmares and flashbacks.  The examiner noted 
avoidance and social isolation, as well as irritability and 
sleep disturbance, and found the Veteran to have some 
limitation of social and industrial adaptability due to PTSD.  
Overall the examiner found the Veteran's symptoms to be 
moderate to severe and assigned a global GAF score of 50.  

Report of the August 2009 VA examination reflects that the 
examiner noted the Veteran's complaints of increased 
irritability, sleep disturbance with nightmares, and 
depressed mood.  The Veteran reported that he had had violent 
thoughts about the worker who replaced the Veteran at his 
previous job, although he denied ever acting on these 
thoughts.  He further reported avoiding people and having 
problems with memory, as well as experiencing nightmares two 
to three times per week.  The Veteran stated that he was not 
emotionally close with his wife or children, visiting with 
them infrequently.  The examiner noted that the Veteran had 
lost his job due to "routine downsizing" and was looking 
for work online without success.  Mental status examination 
revealed no impairment of thought process or communication, 
no delusions, psychoses, or hallucinations, and no 
inappropriate behavior.  The examiner found the Veteran to be 
oriented with gross cognitive function intact, some evidence 
of distractibility was noted.  The examiner diagnosed the 
Veteran with PTSD and secondary depression not otherwise 
specified and assigned a GAF score of 45, noting the 
Veteran's symptoms as moderate to severe.  The examiner noted 
that the Veteran was unemployed and concluded that he had 
"very truncated social functioning."  

Records from the Veteran's ongoing treatment at the St. Louis 
VAMC reflect that he has been seen for psychiatric treatment 
on multiple occasions since at least May 1999, at which time 
he was noted to complain of nightmares related to his service 
in Vietnam.  At a May 2003 primary care visit, the Veteran 
was noted to deny any feelings of depression.  However, at a 
January 2005 psychiatric visit, the Veteran was noted to 
complain of nightmares and flashbacks.  The treatment 
provider observed no suicidal or homicidal ideation and 
assigned the Veteran a GAF score of 50.  Similarly, at a 
January 2007 treatment visit the Veteran complained of being 
increasingly irritable and unhappy with his work, as well as 
of nightmares and flashbacks.  At that time, the Veteran's 
psychiatrist noted that the Veteran's "ability to work is 
deteriorating."  His GAF score was noted to be 40.  However, 
at a May 2007 follow-up psychiatric visit, the Veteran stated 
that he was enjoying a good relationship with his co-workers 
and a stable marriage.  At that time, he complained of 
intrusive memories two to three times per week, with 
nightmares only once or twice a month.  At later visits in 
2007 and 2008, the Veteran continued to complain of stress 
from his work and experiencing nightmares.  In a series of 
December 2008 treatment notes, the Veteran was noted to have 
lost his job, which he stated caused him anger but which he 
was able to address positively and process his "sense of 
injustice" over his layoff, as well as of many other "old-
timers" at his work.  However, at a January 2009 treatment 
visit, the Veteran was noted to complain of worse sleep, poor 
concentration, and increased nightmares and flashbacks.  His 
treatment provider assigned a GAF score of 42 at that time.  
At an August 2009 treatment visit, the Veteran's provider 
opined that he was "unable to sustain gainful employment" 
and also assigned a GAF score of 42.  Since then, the Veteran 
has continued to undergo psychiatric treatment at the St. 
Louis VAMC.

The Veteran and his wife have also submitted multiple 
statements in support of his claim.  The Veteran's wife in 
particular has written on multiple occasions that the Veteran 
experiences sleep disruption and increased irritability and 
tends to avoid others, including his extended family.  His 
siblings and friends have also submitted statements regarding 
their observations of the Veteran's irritability, isolation, 
and depression.  The Veteran has also submitted multiple 
statements to VA in which he complains of recurrent 
nightmares, as well as fear, anger, paranoia, and a desire to 
isolate from others.

Here, following its review of the medical evidence of record, 
the Board finds that, for the period prior to January 3, 
2005, the Veteran's service-connected PTSD warrants an 
initial disability rating of no more than 10 percent.  In so 
concluding, the Board finds persuasive the May 1998 VA 
examination, in which the examiner found the Veteran's 
overall functioning to be only "minimally impacted" by the 
disability.  She further opined that the Veteran displayed 
"no more than slight vocational and social impairment."  
The examiner assessed the Veteran's symptoms as sleep 
disturbance, nightmares, irritability, and flashbacks, as 
well as avoidance and increased fatigue, but concluded that 
the Veteran did not display occasional decrease in work 
efficiency with intermittent periods of inability to perform 
occupational tasks due to symptoms of his PTSD.  In so 
finding, the examiner pointed out that the Veteran had been 
employed with a single employer for many years and was 
continuing to work full time.  The Board notes that these 
documented symptoms more closely align with the criteria for 
a 10 percent disability rating, discussed above.  During 
period prior to January 3, 2005, the Board does not find that 
the Veteran experienced any symptom contemplated by the 
criteria for higher ratings, such as the criteria for a 30 
percent rating or higher, due to his service-connected PTSD.

For the period from January 3, 2005, to January 28, 2009, the 
Board finds that the Veteran's service-connected PTSD 
warranted a disability rating of no more than 50 percent, for 
occupational and social impairment with reduced reliability 
and productivity due to flattened affect, disturbances of 
motivation and mood, and difficulty establishing and 
maintaining effective relationships.  In so concluding, the 
Board notes that the August 2007 examiner found that the 
Veteran was suffering from nightmares and flashbacks as well 
as a hyper-startle response to triggers of his Vietnam 
experiences.  The examiner also noted the Veteran's report of 
avoidance and desire to avoid being around other people.  He 
was noted to experience moderate depressive symptoms and to 
display avoidance and social isolation, as well as 
irritability and sleep disturbance.  The examiner found the 
Veteran to have some limitation of social and industrial 
adaptability due to PTSD and found the Veteran's symptoms to 
be moderate to severe overall.  These findings are echoed in 
the Veteran's ongoing VA treatment at the St. Louis VA 
facility.  In that connection, the Board notes that the 
Veteran complained on multiple occasions, including in 
September 2005, January 2007, November 2007, and March 2008, 
that his nightmares were becoming more frequent and that he 
was experiencing increased stress at his work, as well as 
increased irritability.  

In reaching its conclusion, the Board finds particularly 
persuasive the Veteran's ongoing mood disturbances and sleep 
interruption due to nightmares, as recorded on multiple 
occasions and discussed above.  The Board also acknowledges 
the psychiatrist's finding that the Veteran's symptoms were 
"moderate to severe."  The Board notes, however, that words 
such as "moderate," "marked," "moderately severe," and 
"severe" are not defined in the Rating Schedule.  Rather 
than applying a mechanical formula, the Board must evaluate 
all of the evidence to the end that its decisions are 
"equitable and just as contemplated by the requirements of 
the law."  38 C.F.R. § 4.6 (2009).  Use of terminology such 
as "severe" by VA examiners and others, although evidence 
to be considered by the Board, is not dispositive of an 
issue.  All evidence must be evaluated in arriving at a 
decision regarding an increased rating.  38 C.F.R. §§ 4.2, 
4.6 (2009).  As such, the Board finds that, for the period 
from January 3, 2005, to January 28, 2009, the previously 
assigned rating of 50 percent for PTSD is proper.  

The Board has considered but does not find that, for the 
period from January 3, 2005, to January 28, 2009, the 
Veteran's PTSD approximated a 70 percent disability rating 
under 38 C.F.R. § 4.130, Diagnostic Code 9411.  Here, the 
medical evidence does not reflect deficiencies in most areas, 
such as work, school, family relations, judgment, thinking, 
or mood, due to such symptoms as: obsessional rituals which 
interfere with routine activities; intermittently illogical, 
obscure, or irrelevant speech; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work like setting); or an inability to establish 
and maintain effective relationships.  The Board has also has 
considered but does not find that, for the period from 
January 3, 2005, to January 28, 2009, the Veteran's PTSD 
caused total social and occupational impairment; thus it does 
not more nearly approximate a 100 percent disability rating 
under 38 C.F.R. § 4.130, Diagnostic Code 9411.  

For the period from January 28, 2009, the Board finds that 
the Veteran's service-connected PTSD warrants a disability 
rating of no more than 70 percent, for occupational and 
social impairment with deficiencies in work, family 
relations, and mood, difficulty in adapting to stressful 
circumstances, and inability to establish and maintain 
effective relationships.  The evidence contained in the VA 
examination and treatment records demonstrates that the 
Veteran meets at least some of the criteria of the 70 percent 
rating.  In that connection, the Board notes that the Veteran 
has been diagnosed with depression secondary to his PTSD; the 
records show that this symptomatology does affect his ability 
to function independently and effectively.  Further, the 
Board notes that the January 2009 VAMC progress notes and the 
August 2009 VA examination reflect a more depressive state 
than in the past.  At that examination, the Veteran also 
testified to experiencing increasing flashbacks and 
nightmares, occurring least two to three times per week.  The 
August 2009 VA examiner also documented the Veteran's 
increased irritability and decreases in memory.  The records 
show that, during the relevant time period, the Veteran 
became angry often and did not care to socialize, even with 
his wife and family; this demonstrates an inability to 
establish and maintain effective relationships.  He is not in 
total isolation, as he lives with his wife, but he is 
socially isolated as reflected by the August 2009 VA 
examination and his ongoing treatment records.  Thus, the 
Board concludes that the 70 percent rating currently assigned 
from January 28, 2009, is proper.

The Board has also considered, but does not find, that a 100 
percent rating is assignable for the period from January 28, 
2009, based on the medical evidence.  VA examination and 
treatment records consistently show that the symptoms 
enumerated in the 100 percent rating criteria have not been 
manifested.  In that connection, the Board notes that the 
August 2009 examiner reported that the Veteran's thought 
process was not delusional or illogical.  In addition, there 
has not been any indication that the Veteran has gross 
impairment of communication.  In the August 2009 examination, 
the examiner specifically found that the Veteran does not 
suffer from delusions.  Although there is some evidence in 
the record of a history of hallucinations, it was reported 
that the Veteran does not currently suffer from 
hallucinations in the August 2009 examination report.  It is 
further not shown by the evidence that the Veteran exhibits 
grossly inappropriate behavior or poses any danger of hurting 
himself or others.  Also, the record does not reflect that 
the Veteran is disoriented in time or place.  To the 
contrary, he has consistently been found to be alert and well 
oriented.  This is indicated in the August 2009 VA 
examination and multiple VA progress notes.  Finally, 
although there is a reflection of some impairment of memory, 
the evidence does not show memory loss.  The record does not 
reflect any instance of forgetfulness to the level of total 
incapacity.  Based on the above evidence, the Board finds 
that none of the symptoms typical of a 100 percent rating is 
manifested by the Veteran's service-connected PTSD.

In its analysis, the Board has considered the GAF scores 
ranging from 40 to 50 assigned to the Veteran by the August 
2007 and August 2009 VA examiners, as well as his VAMC 
treatment providers.  According to the Fourth Edition of the 
American Psychiatric Association's Diagnostic and Statistical 
Manual of Mental Disorders (DSM-IV), the GAF is a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  It does not otherwise include impairment in 
functioning due to physical (or environmental) limitations.  
There is no question that the GAF score and the 
interpretations of the score are important considerations in 
rating a psychiatric disability.  See, e.g., Richard v. 
Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 
Vet. App. 240 (1995).  Regardless, the GAF score assigned in 
a case, like an examiner's assessment of the severity of a 
condition, is not dispositive of the evaluation issue; 
rather, the score must be considered in light of the actual 
symptoms of the Veteran's disorder (which provide the primary 
basis for the rating assigned).  See 38 C.F.R. § 4.126(a).

The DSM-IV identifies scores in the ranges of 41-50 as 
"serious symptoms," which include suicidal ideation, severe 
obsessional rituals, frequent shoplifting, or any serious 
impairment in social, occupation, or school functioning, such 
as no friends or being unable to keep a job.  The Board notes 
here that the Veteran has not at any time displayed suicidal 
ideation or severe obsessional rituals, nor has he been noted 
to engage in activities such as shoplifting.  Further, 
although the Veteran has been noted to have difficulty 
maintaining social relationships, he has had some degree of 
success; he continues to be married to his wife of over 30 
years and has at least some ongoing relationship with his 
wife and extended family.  Nothing about the Veteran's 
assigned GAF scores, when considered in light of the other 
evidence of record-in particular the Veteran's level of 
PTSD-related occupational and social impairment-leads the 
Board to conclude that ratings higher than those already 
assigned are warranted here.  The Board reiterates that the 
Veteran's assigned GAF score is not dispositive of the 
evaluation and must be considered in light of the actual 
symptoms of his disorder.  In this case, the Board has found 
that the Veteran's symptomatology, as discussed above, is 
best approximated and appropriately compensated by the 
ratings already assigned.

The Board has considered the Veteran's contentions with 
regard to his claim for higher initial ratings for his 
service-connected PTSD.  While the Board does not doubt the 
sincerity of the Veteran's belief that his disability is more 
severely disabling than reflected in the current rating, as a 
lay person without the appropriate medical training or 
expertise, he simply is not competent to provide a probative 
opinion on a medical matter, such as the severity of a 
current disability as evaluated in the context of the rating 
criteria.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), 
citing Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

D.  Extra-Schedular Evaluation

The above determinations are based on consideration of the 
applicable provisions of VA's rating schedule.  The Board 
also finds that at no time have the disabilities under 
consideration been shown to be so exceptional or unusual as 
to warrant the assignment of any higher rating on an extra-
schedular basis.  See 38 C.F.R. § 3.321(b)(1) (2009).  The 
symptoms of the Veteran's disabilities have been accurately 
reflected by the schedular criteria, and there are no 
identified symptoms not contemplated by the criteria 
discussed above.  Without sufficient evidence reflecting that 
the Veteran's disability picture is not contemplated by the 
rating schedule, referral for a determination of whether the 
Veteran's disability picture requires the assignment of an 
extra-schedular rating is not warranted.  See Thun v. Peake, 
22 Vet. App. 111, 115- 16 (2008).  Thus, the criteria for 
invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) 
are not met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995); Thun v. Peake, 22 Vet. 
App. 111 (2008).  As a result, the Board concludes that a 
remand to the RO for referral of these issues to the VA 
Central Office for consideration of extra-schedular 
evaluation is not warranted.


ORDER

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for sleep apnea is denied.

Entitlement to a compensable rating for hearing loss is 
denied.

Entitlement to an increased rating for diabetes mellitus, 
currently evaluated as 20 percent disabling, is denied.

Entitlement to an increased rating to 20 percent for 
nonalcoholic steatohepatitis is granted, subject to the laws 
and regulations governing the payment of monetary benefits.

Entitlement to an initial rating in excess of 10 percent for 
PTSD for the period prior to January 3, 2005, is denied.

Entitlement to a rating in excess of 50 percent for PTSD for 
the period from January 3, 2005, to January 28, 2009, is 
denied.

Entitlement to a rating in excess of 70 percent for PTSD for 
the period from January 28, 2009, is denied.


REMAND

The Board finds that further evidentiary development is 
necessary before a decision can be reached on the merits of 
the Veteran's claim for a TDIU.

The Board acknowledges that under applicable criteria, a TDIU 
may be awarded where the schedular rating is less than total 
and when it is determined that the Veteran is unable to 
secure or follow a substantially gainful occupation as a 
result of service-connected disabilities.  38 C.F.R. §§ 
3.340, 3.34l, 4.16 (2009).  Under § 4.16(a), if there is only 
one service-connected disability, it must be rated at 60 
percent or more.  If there are two or more disabilities, at 
least one of those disabilities must be rated at 40 percent 
or more, and the total combined rating must be 70 percent or 
more.  Disabilities resulting from common etiology or a 
single accident, disabilities of one or both of the upper 
extremities or of the lower extremities, disabilities 
affecting a single body system, multiple injuries incurred in 
action, or multiple disabilities incurred as a prisoner of 
war may be considered as one disability in applying the 
provisions of § 4.16(a).  Despite these requirements, it is 
the established policy of VA that all Veterans who are unable 
to secure and follow a substantially gainful occupation by 
reason of service-connected disabilities shall be rated 
totally disabled.  38 C.F.R. § 4.16(b).  

The Board notes that the Veteran is service connected for 
PTSD, rated as 70 percent disabling; diabetes mellitus, rated 
as 20 percent disabling; nonalcoholic steatohepatitis, herein 
assigned a 20 percent disability rating; tinnitus, rated as 
10 percent disabling; and hearing loss and erectile 
dysfunction, each rated as noncompensably disabling.  The 
current combined evaluation for the Veteran's service-
connected disabilities is 80 percent.  See 38 C.F.R. § 4.25 
(2009).  

The United States Court of Appeals for Veterans Claims 
(Court) has stated that in order for a Veteran to prevail on 
a claim for a TDIU, the record must reflect some factor that 
takes his case outside of the norm.  The sole fact that a 
claimant is unemployed or has difficulty obtaining employment 
is not enough.  A high rating in itself is a recognition that 
the impairment makes it difficult to obtain and keep 
employment.  The question is whether the Veteran is capable 
of performing the physical and mental acts required by 
employment, not whether the Veteran can find employment.  See 
Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  In 
adjudicating a claim for a TDIU, the Board may not reject the 
Veteran's claim without producing evidence, as distinguished 
from mere conjecture.  See Friscia v. Brown, 7 Vet. App. 294 
(1995).  In Friscia, the Court stated that VA has a duty to 
supplement the record by obtaining an examination which 
includes an opinion on what effect the appellant's service-
connected disabilities have on his ability to work.  

Here, the Board notes that the relevant evidence includes the 
Veteran's treatment records from the St. Louis VAMC, as well 
as statements the Veteran and his wife have submitted.  In a 
January 2007 VA psychiatric treatment record, the Veteran's 
treating psychiatrist noted that his "ability to work is 
deteriorating," although he was noted in May 2007 to have a 
good relationship with both his fellow employees and his 
supervisor.  Treatment notes from December 2008 indicate that 
the Veteran was laid off from his job along with several 
other "old-timers"; he was noted at that time to be doing 
"fine" but was upset with the loss of his job.  Similarly, 
a vocational rehabilitation evaluation conducted in December 
2008 found the Veteran to have no severe limitations to 
working.  He was noted in March 2009 to be "actively looking 
for work."  At his June 2009 VA examinations, the Veteran 
was found not to be unemployable due to, separately, his 
hearing loss and his diabetes mellitus with associated 
nonalcoholic steatohepatitis.  However, in an August 2009 
treatment note, the Veteran's treating psychiatrist stated 
that the Veteran was "unable to sustain gainful 
employment."  The Veteran has similarly stated to VA on 
multiple occasions that he is unable to work due to his PTSD-
related anger and desire for isolation.  The Board notes 
further that no VA examination has been conducted to assess 
the Veteran's current employability, based on both a thorough 
assessment of all his service-connected disabilities and his 
educational and occupational history and experience.

Upon review of the record, the Board finds that a medical 
examination and opinion is needed to decide the Veteran's 
claim for a TDIU.  Thus, the Veteran must be scheduled for a 
VA examination and the examiner requested to conduct a 
physical and psychiatric examination of the Veteran and 
review of the medical evidence and provide a medical opinion 
addressing the question of whether the Veteran's service-
connected disabilities combine to make him unemployable.  See 
38 U.S.C.A. § 5103A(d); Friscia v. Brown, 7 Vet. App. 294 
(1995).  Such opinion must be based upon consideration of the 
Veteran's current medical condition as well as his documented 
history and assertions, to include employment history and 
education, and medical evidence associated with the record.  
38 U.S.C.A. § 5103A.  

In view of the foregoing, the case is REMANDED for the 
following action:

1.  The Veteran must be sent a letter 
requesting that he provide sufficient 
information and, if necessary, 
authorization to enable VA to obtain any 
additional pertinent evidence not 
currently of record.  The Veteran must 
also be invited to submit any pertinent 
evidence in his possession, and the agency 
of original jurisdiction (AOJ) must 
explain the type of evidence VA will 
attempt to obtain as well as the type of 
evidence that is his ultimate 
responsibility to submit.

2.  After securing any additional records, 
the Veteran must be afforded a VA 
examination by a psychiatrist and advised 
by the AOJ that failure to report to any 
scheduled examination, without good cause, 
could result in a denial of his claim.  
See 38 C.F.R. § 3.655(b) (2009).  The 
entire claims file, to include a complete 
copy of this remand, must be made 
available to the examiner designated to 
examine the Veteran.  The examiner must 
consider the current severity of each of 
the Veteran's service-connected 
disabilities.  Report of the examination 
must include discussion of the Veteran's 
documented medical history and assertions.  
In addition, the examiner must elicit from 
the Veteran and record for evaluation 
purposes a full work and educational 
history.

Following the above-requested examination 
of the Veteran and review of the claims 
file, the examiner must offer an opinion 
as to whether it is at least as likely as 
not 


(i.e., there is at least a 50 percent 
probability) that the Veteran's service-
connected PTSD, diabetes mellitus, 
nonalcoholic steatohepatitis, tinnitus, 
hearing loss, and erectile dysfunction 
combine to preclude substantially gainful 
employment that is consistent with the 
Veteran's education and occupational 
experience.

3.  The adjudicator must ensure that the 
examination report complies with this 
remand and the questions presented in the 
examination request.  If the report is 
insufficient, it must be returned to the 
examiner for necessary corrective action, 
as appropriate.

4.  After completing the requested actions 
and any additional notification and/or 
development deemed warranted, the claim 
remaining on appeal must be adjudicated in 
light of all pertinent evidence and legal 
authority.  If the benefit sought is not 
granted, the Veteran must be furnished a 
supplemental statement of the case (SSOC) 
and afforded the appropriate time period 
for response before the claims file is 
returned to the Board for further 
appellate consideration.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the Veteran until he is notified.  
The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 


handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



_____________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


